DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 04/12/2021 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-14 previously set forth in the Non-Final Office Action mailed 12/10/2020.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-4 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ralovich et al (US 20160287214), hereinafter Ralovich, in view of Baba et al (US 20130281855), hereinafter Baba.
Regarding claim 1, Ralovich teaches an ultrasonic diagnostic apparatus (“a medical diagnostic ultrasound imaging system,” “a processor” [0019], Fig. 4) comprising: processing circuitry (30, 32, 34, Fig. 1) configured to 
determine a scan region (“the scan shape”  [0021]. "The processor identifies the volume of interest as a scan region.  The scan region is shaped based on the scan line distribution." [0058]) of an ultrasonic wave (waveforms [0090]) according to a scan target (“the detected object” [0021]. “The volume of interest box is automatically determined from the whole field-of-view three-dimensional image, and subsequently only the focused volume of interest is scanned.” [0014]. “The method is performed by the system shown in FIG. 4 or a different system.  For example, a medical diagnostic ultrasound imaging system scans in acts 30 and 36, and a processor locates in acts 32, presents a zoom option in act 33, and positions a scan shape in act 34… Other devices may perform any of the acts, such as the processor performing all of the non-scan acts.” [0019]. “The volume of interest is identified as a scan region sized and/or oriented to the bounding box or object.  The scan region is defined to scan the target bounding box or object.  By enclosing the bounding box or object in the scan region extent, the object will be scanned.” [0059]. “The scan region is less than the entire volume scanned to locate the bounding box or object.” [0060]; “positioning of the scan shape in act 34” [0078], Fig. 1), 

control a scan performance according to the changing pulse repetition frequency (“The transmit beamformer 12 is configured to generate waveforms for a plurality of channels with different or relative amplitudes, delays, and/or phasing to focus a resulting beam at one or more depths. The waveforms are generated and applied to a transducer array with any timing or pulse repetition frequency. For example, the transmit beamformer 12 generates a sequence of pulses for different lateral and/or range regions.” [0090]. Because the waveforms are generated and applied to a transducer array with any timing or pulse repetition frequency for different lateral and/or range regions, a scan performance is being controlled according to the pulse repetition frequency).
While Ralovich teaches changing the pulse repetition frequency (“The waveforms are generated and applied to a transducer array with any … pulse repetition frequency.” [0090]), Ralovich does not explicitly teach changing the pulse repetition frequency on a raster-by- raster basis.
 However, Baba discloses image processing apparatus, image processing system, image processing method, and image processing computer program, which is analogous art. Baba teaches changing the pulse repetition frequency on a raster-by- raster basis ("According to the interleaved scanning method, an ultrasound wave is transmitted and received to and from each of the range gates RG1 and RG2, alternately once each.  For example, as shown in FIG. 9, 
Therefore, based on Baba’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ralovich to change the pulse repetition frequency on a raster-by- raster basis, as taught by Baba, in order to facilitate ultrasound wave transmission and reception from each of the range gates (Baba: [0085]). In the combined invention of Ralovich and Baba, processing circuitry is configured to control a scan performance according to the changing pulse repetition frequency on the raster-by-raster basis.

Regarding claim 2, Ralovich modified by Baba teaches the ultrasonic diagnostic apparatus according to claim 1. 
Ralovich teaches that the processing circuitry is configured to determine the scan region by an operation through an input device (“The imaging system indicates that the valve or valves have been detected and offers the option to zoom to the valves.  The user selects the option for one or more of the valves to transition to imaging of the volume of interest (e.g., volume around the valve).  The identification of a scan region and scanning are performed in response to receiving the user selection of the option.” [0054]).  
Regarding claim 3, Ralovich modified by Baba teaches the ultrasonic diagnostic apparatus according to claim 1. 
Ralovich teaches that the processing circuitry is configured to determine the scan region based on ultrasonic image data generated by performing the scan (“Once the object of interest is in the field of view, the detection of act 32 occurs, making the volume scan used for the first detection the initial scan for the remainder of the process.” [0023]. “In act 32, a processor detects an object from the data of the initial scan.  The data representing the volume of the patient is processed to detect the object of interest.” [0037]; Figs. 1-4).  

Regarding claim 4, Ralovich modified by Baba teaches the ultrasonic diagnostic apparatus according to claim 3.
Ralovich teaches that the processing circuitry is configured to set a contour line (a contour in Fig. 2C. “FIG. 2C shows a three-dimensional rendering of the volume of interest 42 without any imaging of the remainder of the full volume shown in FIG. 2B." [0072]; “enclosing the … object” [0059]) of the scan target (“The volume of interest is identified as a scan region 

Regarding claim 12, Ralovich modified by Baba teaches the ultrasonic diagnostic apparatus according to claim 1. 
Ralovich teaches that the processing circuitry is configured to set the pulse repetition frequency for each raster of the rasters so as to correspond to the scan region based on a depth (“the range of depths” [0094]) of the scan region (“The waveforms are generated and applied to a transducer array with any timing or pulse repetition frequency. For example, the transmit beamformer 12 generates a sequence of pulses for different lateral and/or range regions.” [0090]; Fig. 4. “Timing is used to select the range of depths over which the sampling occurs.  The receive beams have a desired scan line density at an orientation or orientations using an aperture.” [0094]), and set a scan angle (“angle or angles” [0100]) based on a spread of the scan region (“The volume of interest box is automatically determined from the whole field-of-view three-dimensional image, and subsequently only the focused volume of interest is scanned.” [0014]. "The volume of interest scan is separate from and/or acquires additional data not acquired for the rest of the volume.  For example, the volume of interest is scanned with scan lines at a different angle or angles than the rest of the volume." [0100]).  
Regarding claim 13, Ralovich modified by Baba teaches the ultrasonic diagnostic apparatus according to claim 1. 
Ralovich teaches that the processing circuitry is configured to set the pulse repetition frequency for at least one of B mode, color mode, Doppler mode, 3D mode, and 4D mode (“Different, additional, or fewer B-mode processing parameters may be used.” [0028]. “In other embodiments, other types of detection and corresponding scans are performed.  For example, color flow (e.g., Doppler) estimation is used.” [0029]. “The waveforms are generated and applied to a transducer array with any timing or pulse repetition frequency. For example, the transmit beamformer 12 generates a sequence of pulses for different lateral and/or range regions.” [0090]).
Regarding claim 14, Ralovich teaches a method (“The method is performed by the system shown in FIG. 4 or a different system.  For example, a medical diagnostic ultrasound imaging system scans in acts 30 and 36, and a processor locates in acts 32, presents a zoom option in act 33, and positions a scan shape in act 34… Other devices may perform any of the acts, such as the processor performing all of the non-scan acts.” [0019]; Figs. 1-4) for controlling a pulse repetition frequency (“The waveforms are generated and applied to a transducer array with any timing or pulse repetition frequency. For example, the transmit beamformer 12 generates a sequence of pulses for different lateral and/or range regions.” [0090]) comprising:  
determining a scan region (“the scan shape”  [0021]. "The processor identifies the volume of interest as a scan region.  The scan region is shaped based on the scan line distribution." [0058]) of an ultrasonic wave (waveforms [0090]) according to a scan target (“the detected object” [0021]. “The volume of interest box is automatically determined from the 
setting the pulse repetition frequency  (“pulse repetition frequency” [0090]) for each raster of a plurality of rasters (“The scan lines" [0025]) so as to correspond to the scan region (“The waveforms are generated and applied to a transducer array with any timing or pulse repetition frequency. For example, the transmit beamformer 12 generates a sequence of pulses for different lateral and/or range regions.” [0090]); and 
controlling a scan performance according to the changing pulse repetition frequency (“The transmit beamformer 12 is configured to generate waveforms for a plurality of channels with different or relative amplitudes, delays, and/or phasing to focus a resulting beam at one or more depths. The waveforms are generated and applied to a transducer array with any timing or pulse repetition frequency. For example, the transmit beamformer 12 generates a sequence of pulses for different lateral and/or range regions.” [0090]).
While Ralovich teaches changing the pulse repetition frequency (“The waveforms are 
 However, Baba discloses image processing apparatus, image processing system, image processing method, and image processing computer program, which is analogous art. Baba teaches changing the pulse repetition frequency on a raster-by- raster basis ("According to the interleaved scanning method, an ultrasound wave is transmitted and received to and from each of the range gates RG1 and RG2, alternately once each.  For example, as shown in FIG. 9, during the interleaved scanning method, an ultrasound wave having a PRF of 8 kilohertz is transmitted along the scanning line PWD1, whereas an ultrasound wave having a PRF of 4 kilohertz is transmitted along the scanning line PWD2.  In this situation, the transmission to the scanning line PWD1 and the transmission to the scanning line PWD2 are performed alternately once each." [0085]; "an ultrasound wave is transmitted and received to and from each of the range gates RG1 and RG2 alternately multiple times each.  For example, as shown in FIG. 11, during the interleaved scanning method, an ultrasound wave having a PRF of 5 kilohertz is transmitted along the scanning line PWD1, whereas an ultrasound wave having a PRF of 4 kilohertz is transmitted along the scanning line PWD2." [0090]; “as shown in FIG. 13, during the segment scanning method, an ultrasound wave having a PRF of 5 kilohertz is transmitted multiple times successively along the scanning line PWD1, whereas an ultrasound wave having a PRF of 4 kilohertz is transmitted multiple times successively along the scanning line PWD2.  In this situation, the transmission to the scanning line PWD1 and the transmission to the scanning line PWD2 are performed alternately multiple times each." [0094]).
Therefore, based on Baba’s teachings, it would have been prima facie obvious to one of .




Claims 5-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ralovich and Baba as applied to claim 4, and further in view of Nakano et al (US 20120328156), hereinafter, Nakano.
Regarding claim 5, Ralovich modified by Baba teaches the ultrasonic diagnostic apparatus according to claim 4.
Ralovich teaches that the processing circuitry is configured to obtain a position corresponding to a luminance value (“The intensities or B-mode data are mapped to gray scale within the dynamic range of the display.” [0030]) from a deepest portion (bottom portion in Figs. 2A-B) to a shallowest portion (top portion in Figs. 2A-B) on each raster of the plurality of rasters (“The scan lines" [0025]) as a contour point (a point of object boundary seen in Fig. 2C: “FIG. 2C shows a three-dimensional rendering of the volume of interest 42 without any imaging of the remainder of the full volume shown in FIG. 2B." [0072]) of the scan target (“In act 32, a processor detects an object from the data of the initial scan.  The data representing the volume of the patient is processed to detect the object of interest.” [0037]; Figs. 1-4), and set a line a line of object boundary seen in Fig. 2C that is detected [0038]) corresponding to the respective rasters of the plurality of rasters as the contour line (“The detection is automatic during the live imaging.  Rather than requiring user input of a location or locations for the object, the processor applies filtering, edge detection, pattern matching, model matching, or other computer assisted classification to detect the object in the data.  The processor detects without user input of a location or locations.” [0038]. Detection of an object implies detection of its boundary).  
While Ralovich teaches edge detection ([0038]), Ralovich modified by Baba does not explicitly teach a position at which a luminance value first exceeds a threshold value from a deepest portion to a shallowest portion on each raster of the plurality of rasters as a contour point of the scan target.
 However, Nakano discloses image processing apparatus, image processing system, image processing method, and image processing computer program, which is analogous art. Nakano teaches a position (an edge [0059]) at which a luminance value (“a high-luminance pixel” [0119]) first exceeds a threshold value (“a predetermined threshold value” [0059]) from a deepest portion to a shallowest portion (“in the depth direction.” [0059], “from a low-luminance pixel to a high-luminance pixel in the depth direction” [0119]) on each raster of the plurality of rasters (“along each of the above-described A-scan lines” [0130]) as a contour point (“the feature point” [0059]) of the scan target (“the detection unit 106 acquires, as the feature point, an edge which is greater than a predetermined threshold value, among edges detectable along the profile in the depth direction.” [0059]. “One of the above-described two types of Sobel filters is a Sobel filter that can enhance an edge from a low-luminance pixel to a high-luminance pixel in the depth direction of the A-scan line.” [0119]. “The luminance information generation 
Therefore, based on Nakano’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ralovich and Baba to have a position at which a luminance value first exceeds a threshold value from a deepest portion to a shallowest portion on each raster of the plurality of rasters as a contour point of the scan target, as taught by Nakano, in order to identify the type of a layer boundary (Nakano: [0004]).
Regarding claim 6, Ralovich modified by Baba and Nakano teaches the ultrasonic diagnostic apparatus according to claim 5.
Ralovich teaches that the processing circuitry is configured to determine the scan region to include (“enclosing the … object” [0108]) the contour line (“The scan parameters are adjusted to scan a fan or other ultrasound scan format shaped region enclosing the bounding box and/or object.  For example, the scan parameters are set to values for scanning a scan region sized to minimally or minimally with a margin enclose the bounding box.” [0108]. The contour line is object’s boundary).
Regarding claim 7, Ralovich modified by Baba teaches the ultrasonic diagnostic apparatus according to claim 4.
Ralovich teaches that the processing circuitry is configured to obtain a position corresponding to a luminance value (“The intensities or B-mode data are mapped to gray scale within the dynamic range of the display.” [0030]) from a shallowest portion (top portion in Figs. a line of object boundary seen in Fig. 2C that is detected [0038]) corresponding to the respective rasters as the contour line (“The detection is automatic during the live imaging.  Rather than requiring user input of a location or locations for the object, the processor applies filtering, edge detection, pattern matching, model matching, or other computer assisted classification to detect the object in the data.  The processor detects without user input of a location or locations.” [0038]. Detection of an object implies detection of its boundary).  
While Ralovich teaches edge detection ([0038]), Ralovich modified by Baba does not explicitly teach a position at which a luminance value first exceeds a threshold value from a shallowest portion to a deepest portion on each raster of the plurality of rasters as a contour point of the scan target.
 However, Nakano discloses image processing apparatus, image processing system, image processing method, and image processing computer program, which is analogous art. Nakano teaches a position (an edge [0059]) at which a luminance value (“a high-luminance pixel” [0119]) first exceeds a threshold value (“a predetermined threshold value” [0059]) from a shallowest portion to a deepest portion (“in the depth direction.” [0059], “from a low-luminance pixel to a high-luminance pixel in the depth direction” [0119]) on each raster of the rasters (“along each of the above-described A-scan lines” [0130]) as a contour point (“the feature 
Therefore, based on Nakano’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ralovich and Baba to have a position at which a luminance value first exceeds a threshold value from a shallowest portion to a deepest portion on each raster of the plurality of rasters as a contour point of the scan target, as taught by Nakano, in order to identify the type of a layer boundary (Nakano: [0004]).
Regarding claim 8, Ralovich modified by Baba and Nakano teaches the ultrasonic diagnostic apparatus according to claim 5.
Ralovich teaches that the processing circuitry is configured to determine the scan region to include a position deeper (“For range or depth, a margin is provided [0061]) than the contour line by a fixed value ("more than the object may be located.  For example, a margin of a certain distance or number of voxels around the object is located.  In one embodiment, a bounding box is located.  The detection is not of the object alone, but of the object and a location of a bounding box to enclose the object." [0045]. "As an alternative to minimization of the scan region about the bounding box or object, a margin may be included.  The scan region is 
Regarding claim 9, Ralovich modified by Baba and Nakano teaches the ultrasonic diagnostic apparatus according to claim 7.
Ralovich teaches that the processing circuitry is configured to determine the scan region to include a position deeper (“For range or depth, a margin is provided [0061]) than the contour line by a fixed value ("more than the object may be located.  For example, a margin of a certain distance or number of voxels around the object is located.  In one embodiment, a bounding box is located.  The detection is not of the object alone, but of the object and a location of a bounding box to enclose the object." [0045]. "As an alternative to minimization of the scan region about the bounding box or object, a margin may be included.  The scan region is identified to have a margin with the bounding box or object so that the bounding box or object is no closer than a given distance from the edge or surface of the scan region.  FIG. 2B shows an example.  The Vector scan region 42 is fit to the bounding box 40 at least for the lateral extent.  The lateral extent is minimized to be as small as possible while still covering the bounding box in azimuth and elevation.  For range or depth, a margin is provided.  The margin is different for the near field than the far field.  Any margin may be used." [0061]; “the scan 
Regarding claim 18, Ralovich modified by Baba teaches the method according to claim 17.
Ralovich teaches obtaining a position corresponding to a luminance value (“The intensities or B-mode data are mapped to gray scale within the dynamic range of the display.” [0030]) from a shallowest portion (top portion in Figs. 2A-B) to a deepest portion (bottom portion in Figs. 2A-B) on each raster of the plurality of rasters (“The scan lines" [0025]) as a contour point (a point of object boundary seen in Fig. 2C: “FIG. 2C shows a three-dimensional rendering of the volume of interest 42 without any imaging of the remainder of the full volume shown in FIG. 2B." [0072]) of the scan target (“In act 32, a processor detects an object from the data of the initial scan.  The data representing the volume of the patient is processed to detect the object of interest.” [0037]; Figs. 1-4), and set a line connecting the contour points (a line of object boundary seen in Fig. 2C that is detected [0038]) corresponding to the respective rasters as the contour line (“The detection is automatic during the live imaging.  Rather than requiring user input of a location or locations for the object, the processor applies filtering, edge detection, pattern matching, model matching, or other computer assisted classification to detect the object in the data.  The processor detects without user input of a location or locations.” [0038]. Detection of an object implies detection of its boundary).  
While Ralovich teaches edge detection ([0038]), Ralovich modified by Baba does not explicitly teach a position at which a luminance value first exceeds a threshold value from a shallowest portion to a deepest portion on each raster of the plurality of rasters as a contour point of the scan target.

Therefore, based on Nakano’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ralovich and Baba to have a position at which a luminance value first exceeds a threshold value from a shallowest portion to a deepest portion on each raster of the plurality of rasters as a contour point of the scan target, as taught by Nakano, in order to identify the type of a layer boundary (Nakano: [0004]).
Regarding claim 19, Ralovich modified by Baba and Nakano teaches the method according to claim 18.
.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ralovich and Baba as applied to claim 1, and further in view of Imamura (US 20170224309), hereinafter Imamura.
Regarding claim 10, Ralovich modified by Baba teaches the ultrasonic diagnostic apparatus according to claim 1.
Ralovich modified by Baba does not teach that the processing circuitry is configured to divide the plurality of rasters in the scan region into blocks, and execute transmission and reception of ultrasonic waves sequentially to the blocks and sequentially to respective rasters of 
However, Imamura discloses an ultrasonic diagnostic device, which is analogous art. Imamura teaches that the processing circuitry is configured to the plurality of rasters in the scan region into blocks (“four beams positions b0 to b3 are set as a group… regions R(C0) to R(C2)." [0075], Fig. 6), and execute transmission and reception of ultrasonic waves sequentially to the blocks and sequentially to respective rasters of the plurality of rasters (“transmission and reception is performed sequentially at the beam positions included in the group” [0075], Fig. 6) in each block of the blocks (“An acoustic pulse repetition frequency (PRF) corresponds to a reciprocal of duration (time) from transmission of a beam until transmission of the next beam.  Thus, for example, in reception echo a0 of region R(C0), the reciprocal "f-Inv" of the acoustic PRF corresponds to a time from execution of transmission and reception at beam position b0 until execution of transmission and reception at beam position b1, and thus corresponds to a transmission and reception time taken for transmission and reception of each beam.  The acoustic PRF is determined on the basis of, for example, at least one of the position (depth) of a lower end of region of interest R(C),” [0073]. "In the example illustrated in FIG. 6, four beams positions b0 to b3 are set as a group, and transmission and reception is executed sequentially at beam positions b0, b1, b2, and b3 corresponding to reception echo a0, and then transmission and reception is executed sequentially at beam positions b0, b1, b2, and b3 corresponding to reception echo a1." [0075]. “In the example illustrated in FIG. 6, the calculation function 162 calculates the number of divisions of region of interest R(C) to be "3" by dividing the number of beams in region of interest R(C), which is "12", by the number of alternation stages, which is "4".”[0076]; Fig. 6).
Therefore, based on Imamura’s teachings, it would have been prima facie obvious to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ralovich, Baba, and Imamura as applied to claim 10, and further in view of Sato (US 20110245677), hereinafter Sato.
Regarding claim 11, Ralovich modified by Baba and Imamura teaches the ultrasonic diagnostic apparatus according to claim 10.
Additionally, Ralovich modified by Baba and Imamura teaches that the processing circuitry is configured to divide the plurality of rasters in the scan region into two blocks, and execute transmission and reception of ultrasonic waves alternately to the two blocks (Baba: "the transmission to the scanning line PWD1 and the transmission to the scanning line PWD2 are performed alternately once each." [0085]; “the transmission to the scanning line PWD1 and the transmission to the scanning line PWD2 are performed alternately multiple times each." [0094]).
Therefore, based on Baba’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ralovich, Baba, and Imamura to have the processing 

Ralovich modified by Baba and Imamura further does not teach that the processing circuitry is configured to execute transmission and reception of ultrasonic waves alternately to the two blocks and sequentially to respective rasters of the plurality of rasters in each block of the two blocks.  
However, Sato discloses an ultrasound diagnostic apparatus, which is analogous art. Sato teaches that the processing circuitry is configured to execute transmission of ultrasonic waves alternately to the two blocks (group A, group B) and sequentially to respective rasters of the plurality of rasters in each block of the two blocks (“immediately after an ultrasonic wave is transmitted from the 1st ultrasound transducer A1 of group A, an ultrasonic wave is transmitted from the 1st ultrasound transducer B1 of group B, and after that, ultrasonic waves are respectively transmitted from the 2nd ultrasound transducer A2 of group A, the 2nd ultrasound transducer B2 of group B, the 3rd ultrasound transducer A3 of group A, the 3rd ultrasound transducer B3 of group B, etc., by alternately switching among the n ultrasound transducers A1-An of group A and the n ultrasound transducers B1-Bn of group B." [0088]. “For this reason, when the n ultrasound transducers A1-An of group A and the n ultrasound transducers B1-Bn of 
Therefore, based on Sato’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ralovich, Baba, and Imamura to have the processing circuitry that is configured to execute transmission of ultrasonic waves alternately to the two blocks and sequentially to respective rasters of the plurality of rasters in each block of the two blocks, as taught by Sato, in order to have ultrasonic beams transmitted in a tilted direction (Sato: [0087]). In the combined invention of Ralovich, Baba, Sato, and Imamura, the processing circuitry is configured to divide the rasters in the scan region into two blocks, and execute transmission and reception of ultrasonic waves alternately to the two blocks and sequentially to the rasters in each block of the two blocks.  

Response to Arguments
                                                         
Applicant's arguments filed 04/12/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baba.

Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 8-9 of the REMARKS.
Claims 1-19



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793